Citation Nr: 1124222	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include right ear hearing loss disability and left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1973 to October 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran attended a hearing before the undersigned in February 2010.

The claim for service connection for left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence establishes that the Veteran did not manifested right ear hearing loss disability during service, or at any time prior to submission of an October 2006 claim for service connection for bilateral hearing loss, or at any time following the submission of an October 2006 claim for service connection for bilateral hearing loss, and the Veteran's current right ear hearing does not meet the definition of a hearing loss disability for which compensation may be awarded by VA.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for right ear hearing loss.  Before addressing the claim on the merits, the Board must examine whether VA has met its statutory duties to assist the Veteran.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the RO issued a November 2006 letter that advised the Veteran of the criteria for establishing service connection.  This letter also discussed the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  The communication advised the Veteran of all information for which notice is required under the VCAA.  
To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  The Veteran does not contend that there are any additional service treatment records.

In the May 2010 Remand, the Board directed that the Veteran be afforded VA examination of his ability to hear.  VA examination was conducted.  The Remand also directed that employment clinical records be sought.  These records have not been obtained.  However, as the Veteran does not currently manifest a right ear hearing loss for which service connection may be granted, these records, even if obtained, could not substantiate the Veteran's claim, since those records would not change the results of  VA and private examinations of the Veteran's right ear hearing acuity obtained during the course of the claim.  The Board finds that there has been substantial compliance with the Remand as to the claim for right ear hearing loss.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified additional records which might be relevant.  

Under the circumstances, no further notice or assistance to the appellant as to the claim for service connection for right ear hearing loss is required.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Generally, to prove service connection, the record must contain:  (1) Medical evidence of a current disability, (2) medical evidence or in certain circumstances, lay testimony, of an inservice incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or a relationship between a current disability and the inservice disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999).

The Board notes that the current presence of disability due to a disorder for which compensation benefits are claimed, or at least the presence of the claimed disorder at some time during the period covered by the claim, is the cornerstone of a valid claim for VA compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claim's (Court) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In addition, the Board notes that for the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Right Ear Hearing Loss

The Veteran sought private clinical evaluation of his hearing in September 2006.  At that time, he complained of sudden "rushing" sound and hearing loss in the left ear.  Private audiology examination conducted in October 2006 disclosed hearing acuity at 20 decibels or better in the right ear at all levels tested.  The Veteran manifested 100 percent speech recognition in the right ear.  The provider found that the Veteran had hearing within normal in the right ear.

In November 2009 the Veteran underwent a VA audiologic examination and the audiometric testing for the right ear showed:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
15

The average hearing loss for the frequencies included in the four-frequency average, as defined for VA purposes, was 9 decibels in the right ear.  Speech recognition was 98 percent for his right ear using the Maryland CNC test.  The examiner also opined that the Veteran's right ear hearing was within normal when he separated from service in 1989.  

The Veteran was again afforded VA examination of his hearing in July 2010.  His hearing was essentially unchanged, with a four-frequency average hearing loss of 11 decibels in the right ear and 98 percent speech recognition in the right ear.  

The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

Based on this record, the Board finds that service connection for hearing loss in the right ear is not warranted because the evidence reflects that the Veteran does not have a hearing loss disability in his right ear that satisfies the requirements of 38 C.F.R. § 3.385.  In particular, the clinical evidence establishes that the Veteran has not manifested any an auditory threshold of 40 decibels or greater at any frequency during the pendency of this appeal, has not manifested auditory thresholds for any three of the tested frequencies of 26 decibels or greater, and has not manifested speech recognition scores using the Maryland CNC Test of less than 94 percent.  

Each provider who has evaluated the Veteran during the relevant period, that is, since the Veteran submitted the claim for right ear hearing loss, as part of a claim for service connection for bilateral hearing loss, in October 2006, has determined that the Veteran had normal right ear hearing. As such, the Board finds that the medical evidence is against the claim.  

Simply put, in the absence of a present disorder in the right ear as defined by VA, a grant of service connection is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  One of the necessary elements for a grant of service connection is a current disorder.  See 38 C.F.R. § 3.303(b).  In the absence of proof of a current disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225 (1992).  This claim must be denied.


ORDER

The claim of entitlement to service connection for right ear hearing loss is denied.


REMAND

In its May 2010 Remand, the Board directed that the Veteran be afforded VA examination to determine the etiology of the Veteran's sudden loss of hearing in the left ear in September 2006.  However, the examiner who conducted August 2010 VA examination noted that the Veteran's loss of hearing occurred contemporaneous with the Veteran's treatment for hepatitis C.  Apparently, the Veteran received Interferon therapy.  However, clinical records regarding the Veteran's treatment for hepatitis C are not associated with the claims file.  The Veteran should be asked to identify the provider(s) who treated him for hepatitis C, and those records should be obtained.

The examiner who provided an August 2010 VA medical opinion stated that there was no clinical evaluation of the cause of the Veteran's sudden hearing loss in September 2006.  However, private medical records dated in October 2006 appear to reference testing conducted in September 2006 and October 2006.  It appears that the clinical records associated with the claims file since the 2010 Remand reflect that additional development is required.  In particular, October 2006 records of Rush Medical Group state that the Veteran was also evaluated by Dr. McH at Quitman Hospital, as part of the Veteran's emergency evaluation.  Those records should be obtained.  

Additionally, the Veteran, following the Board's 2010 Remand of the claim, raised an argument that his sudden left ear hearing loss was caused by hyperlipidemia which was present in service but not treated in service.  The Veteran referenced an August 1989 examination of the Veteran's blood for cholesterol for purposes of separation examination.  Medical opinion which addresses this contention is required.  

The Board also notes that, although an employer statement has been added to the claims file since the 2010 Remand, it is not clear that employment audiology examinations have been requested or that the employer has indicated that such records are not available.  Request these records.  Stegall v. West, 11 Vet. App. 268 (1998). 

Then, after the development suggested in these paragraphs has been completed, the Veteran should again be afforded VA examination to determine the etiology of left ear hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) who treated him for hepatitis C, including with interferon therapy, from 2005 through 2006.  Request any identified records.  Notify the Veteran of the results of such requests.  

2.  Obtain the Veteran's complete clinical records from Rush Medical Group, to include records prior to October 2006 and after October 2006.  If no records prior to October 2006 or after 2006 are available, obtain records dated in October 2006 to assure that complete records of Rush Medical Group have been associated with the claims files.  

3.  Ask the Veteran to identify the address for Dr. McH at Quitman Hospital, identified by the Veteran in a prior authorization for release as "Watkins Hospital," and authorize release of those records.  If the Veteran authorizes release of records from Dr. McH, but is unable to identify the facility or address, request the identified records, including Emergency Department records, at the best available address.  

4.  Request that the Veteran's former employer, Sunbeam Oster, now known as Jarden Consumer Solutions, provide employee clinical records, to include audiology records, for the Veteran.  Request a response, including if the records are unavailable.  

5.  Obtain the Veteran's current VA records, from August 2010.  

6.  After the actions directed in paragraphs #1 through #5 have been completed to the extent possible, afford the Veteran VA examination as necessary to obtain opinion as to the etiology of sudden left ear hearing loss in September 2006.  The claims folder and a copy of this Remand should be made available to the examiner(s) for review in connection with each examination.  

The examiner(s) should obtain a complete history from the Veteran and review relevant evidence, including service treatment records dated in August 1989 and clinical records dated in 2005 and 2006.  (The August 1989 report of examination of the Veteran's blood for cholesterol is marked with several paper clips at the top of the envelope of service treatment records for convenience of review.)  The examiner should indicate, in each examination report, that such review was performed.  

Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

(i).  The examiner(s) should address the following:
      (a) Is it at least as likely as not (50 percent or greater probability) that sudden hearing loss had its onset as the result of hyperlipidemia?  
      (b) If it is at least as likely as not that hyperlipidemia was the cause of sudden onset of left ear hearing loss in September 2006, is it at least as likely as not that hyperlipidemia had its onset during the Veteran's active service from 1973 to 1989?
      (c) Is it at least as likely as not (50 percent or greater probability) that sudden onset of hearing loss disability, left ear, manifested in September 2006, was related to the Veteran's active service, or any incident thereof, to include exposure to acoustic trauma?  
      (d) If the examiner determines that the Veteran's sudden left ear hearing loss in September 2006 was not due to hyperlipidemia or acoustic trauma, then, the examiner should set forth an opinion as to the likely cause or causes of the Veteran's sudden onset of left ear hearing loss in September 2006.
      
In answering each question, the examiner(s) must comment on the Veteran's lay statements as to the cause and onset of sudden left ear hearing loss.    

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


